EXHIBIT 99.1 Telkom SA Limited (Registration number 1991/005476/06) JSE and NYSE Share code TKGISIN ZAE000044897 (“Telkom” or the “company”) Change in top management structure Shareholders are advised that Telkom’s acting Chief Executive Officer, Mr Reuben September, announced today a revised top management structure which will take effect from 1 November 2007. The revised top management structure shall consist of the following positions: Chief Executive Officer Overall responsibility for the day to day management of Telkom; Chief of Finance Responsible for financial reporting, treasury, accounting, procurement and internal audit; Chief of Operations Responsible for network infrastructure provisioning, network field operations, network core operations, retail sales and marketing and information operations; Chief of Global Operations and Subsidiaries Responsible for global and local subsidiaries, multinational customers and wholesale sales and marketing operations; Chief of Human Resources Overall responsibility for human resources management, executive compensation and employee benefits, skills development & talent management, HR strategyand labour relations; Chief of Strategy Responsible for group strategy, corporate business development, marketing development, corporate communications, investor relations and integration strategy; and Chief of Corporate Governance Responsible for group legal services, regulatory and policy, the Telkom Foundation and group secretarial. The above positions will make up the Executive Committee of Telkom and the following appointments have been made: Mr Motlatsi Nzeku – Chief of Operations; Mr Thami Msimango returns to Telkom as Chief of Global Operations and Subsidiaries; Ms Charlotte Mokoena - Chief of Human Resources; and Ms Ouma Rasethaba – Chief of Corporate Governance. As previously announced, Mr Deon Fredericks will act in the position of Chief of Finance while Mr Naas Fourie will act in the position of Chief of Strategy. Mr September noted that the revised management structure is necessary to align the structure to best match the current business needs of Telkom. The revised structure will facilitate faster decision-making and more effective execution, smoother integration of its various operating entities and that multinationals and wholesale customers are better served through the most appropriate channels. Pretoria 25 October 2007 Sponsor – UBS
